In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00109-CR



        WELDON BOYCE BRIDGES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 159th District Court
               Angelina County, Texas
              Trial Court No. CR-27979




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

        Weldon Boyce Bridges appeals from the denial of his Motion for Forensic DNA

Testing. 1 The order denying his motion was signed May 25, 2012, his notice of appeal was filed

June 11, the clerk’s record was filed August 1, and a supplemental clerk’s record was filed

August 23. Appellant’s brief was originally due September 24. We granted Bridges three

extensions of his briefing deadline, the last of which resulted in a due date of December 27. We

warned Bridges at that time that “[n]o more extensions will be granted.” On January 29, 2013,

our clerk’s office sent Bridges a late brief notice giving him until February 8 to file his brief or

risk dismissal of his appeal for want of prosecution or for failure to follow the directives of this

Court. While Bridges has been prolific in his filings with this Court, he has not filed the

appellant brief in this matter.

        Pursuant to Texas Rules of Appellate Procedure 42.3(b) and (c), we dismiss this appeal

for want of prosecution. See Rodriguez v. State, 970 S.W.2d 133 (Tex. App.—Amarillo 1998,

pet. ref’d).



                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:         March 26, 2013
Date Decided:           March 27, 2013


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West
2005). We are unaware of any conflict between precedent of the Twelfth Court of Appeals and that of
this Court on any relevant issue. See TEX. R. APP. P. 41.3.


                                                    2
Do Not Publish




                 3